DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 03/28/2022.
	Claims 1-25 are pending.

Response to Arguments
Applicant’s arguments filed on 03/28/2022 have been fully considered.
Applicant’s arguments on the previously issued 101 rejection are persuasive.
The previously issued 101 rejection is hereby withdrawn.
Claims 1-25 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Deshpande (US patent 7870541) discloses a method for determining function call history for a system, which runs both code with a frame pointer and a stack pointer and code with a stack pointer and without a frame pointer. Execution is frozen on at least one CPU. A function of plurality of functions that were executing on the at least one CPU is stepped through, where some of the plurality of functions have a frame pointer and a stack pointer and some of the plurality of functions have a stack pointer but do not have a frame pointer. The stack offset to the stack memory location, where the return address in parent function is stored, is calculated to find the return address in parent function, which called the function being stepped through.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193